Citation Nr: 1243175	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-28 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for a right eye disorder, to include as secondary to a service-connected left eye disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from September 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Board assumed jurisdiction of this claim pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), and remanded the claim for the issuance of a statement of the case.  The Veteran perfected a substantive appeal, and the claim has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a right eye disorder, claimed as secondary to a service-connected left eye disorder, was initially denied by an unappealed May 1989 rating decision.

2.  The RO declined to reopen the Veteran's right eye disorder service connection claim in an unappealed November 1992 rating decision.

3.  The evidence submitted since November 1992 is either cumulative, does not relate to an unestablished fact, or fails to raise a reasonable possibility of substantiating the Veteran's claim.



CONCLUSION OF LAW

The criteria for reopening a service connection claim for a right eye disorder, to include as secondary to a service-connected left eye disorder, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2009 notice letter was provided to the Veteran prior to the initial adjudication of his claim.  This letter partially satisfied VA's notice requirements by apprising the Veteran of the criteria for establishing service connection, as well as the regulations pertinent to the establishment of an effective date and of a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2009 rating decision advised the Veteran that his claim had been previously denied and the reasons for the prior denials.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The Veteran was offered an opportunity to testify at a Board hearing, but he declined.  

A VA examination was conducted in May 2009, and the examination is sufficient, as the corresponding examination report reflects that the examiner conducted a relevant ophthalmologic examination of the Veteran, to the extent the Veteran's cooperation made such an examination possible.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  No medical opinion was obtained in conjunction with the examination because it was not possible to do so, as the Veteran's refusal to participate in testing made a complete diagnosis and related opinion impossible to render.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

The Veteran requests that he be provided with a new VA examination, as his refusal to participate in testing during his 2009 examination was in response to the provocation of his VA examiner.  However, the Veteran similarly refused to participate in testing performed during a 2008 VA ophthalmological examination that was conducted by a different examiner.  Therefore, the Veteran's assertion that his recent uncooperativeness was the fault of his 2009 examiner is not persuasive, and a new VA examination is not warranted.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Claim to Reopen

In an unappealed May 1989 rating decision, the RO denied service connection for a right eye disorder, claimed as secondary to a service-connected left eye disorder.  The RO declined to reopen the service connection claim in an unappealed November 1992 rating decision.  The Veteran did not submit any evidence relevant to this claim within one year of the issuance of this decision, thereby rendering it final.  A July 1980 VA eye clinic treatment record was associated with the record in July 1993; however, this record did not show a right eye disorder, but rather reflected that the Veteran's right eye visual acuity was 20/20.  38 C.F.R. § 3.156(b).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273 (1996).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The RO declined to reopen the Veteran's claim in November 1992 because the evidence failed to relate the Veteran's right eye disorder of decreased visual acuity either to service or to his service-connected left eye disorder.  

When the RO last considered the Veteran's claim in November 1992, the Veteran had asserted that he had developed a right eye disorder due to the increased right eye strain resulting from his service-connected left eye disorder.  The Veteran's service treatment records reflected that he sustained a left eye injury during service, and as a result, lost visual acuity in his left eye.  The records failed to show any right eye treatment or findings of a right eye visual impairment.  Rather, the Veteran's right eye visual acuity was consistently assessed as 20/20 throughout service.  A September 1992 VA ophthalmological examination report showed the Veteran to have a normal right eye with a visual acuity of 20/40.

Since the Veteran's claim was last adjudicated by the RO in November 1992, relevant VA treatment records and examination reports have been obtained.  These records reflect that the Veteran has a clinically normal right eye and continues to experience decreased right eye visual acuity.  His visual acuity was recorded as 20/30 during a January 2004 VA ophthalmological examination and 20/25 in a September 2011 VA ophthalmological treatment record.  (Unsuccessful attempts were made to assess the Veteran's right eye visual acuity during VA examinations performed in June 2008 and May 2009, as the Veteran was uncooperative with diagnostic testing.)  

The 2004 VA examiner attributed the Veteran's decreased right eye visual acuity to age-related presbyopia, a nonservice-connectable condition.    See 38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992); Veterans Benefits Administration (VBA) Manual M21-1MR ('M21-1MR'), Part III, iv.4.B.10.d (in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection).
The 2011 VA ophthalmological treatment reflects that the Veteran has bilateral cataracts and glaucoma, which the treating ophthalmologist did not attribute to the Veteran's service-connected left eye disorder.  Rather, the ophthalmologist stated that there was no evidence of "sympathetic ophthalmia" related to the Veteran's prior left eye injury.  See Dorland's Medical Dictionary, 1349 (31st ed. 2007) (defining sympathetic ophthalmia as a granulomatous inflammation of the uninjured eye following a wound involving the other eye).

In his submitted statements, the Veteran continues to assert that he has a current right eye disorder that is attributable to his service-connected left eye disorder.

The Veteran's submitted statements are cumulative of evidence already of record in that the Veteran's contention regarding the etiology of his right eye disorder was already of record.  The VA ophthalmological treatment records and examination reports are similarly immaterial in that they continue to reflect evidence of right eye decreased visual acuity unrelated to the Veteran's active service or service-connected left eye disorder.  Rather, they reflect that the Veteran's decreased visual acuity is related to a nonservice-connectable refractive error or nonservice-related cataracts and glaucoma.  The Veteran was diagnosed with glaucoma and cataracts in 2011, many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

This recently associated evidence is new, but not material, as it fails to suggest a nexus to service.  See Shade, 24 Vet. App. at 118.

New and material evidence having not been presented, the preponderance of the evidence is against the claim to reopen; there is no doubt to be resolved; and reopening the claim is not warranted.


ORDER

New and material evidence has not been presented to reopen a service connection claim for a right eye disorder, to include as secondary to a service-connected left eye disorder, and reopening is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


